                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



TARA D. ROSS,                 )
                              )
               Plaintiff,     )
                              )
     v.                       )              1:17CV1145
                              )
NANCY A. BERRYHILL,           )
Acting Commissioner of Social )
Security,                     )
                              )
               Defendant.     )

                                ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

February 27, 2019, was served on the parties in this action.

(Docs. 11, 12.)   Plaintiff objected to the Recommendation.   (Docs.

13, 14.)

     Among her objections, Plaintiff urges remand under the Fourth

Circuit’s recent decision in Perry v. Berryhill, No. 18-1076, __

F. App’x __, 2019 WL 1092627 (4th Cir. Mar. 8, 2019).     (See, e.g.,

Doc. 14.)    That decision is unpublished, so it is not precedential

and is generally entitled only to the weight of its persuasive

reasoning.    See Collins v. Pond Creek Mining Co., 468 F.3d 213,

219 (4th Cir. 2006).    In that decision, the Fourth Circuit found

fault with “the ALJ’s reference to a ‘non-production oriented work

setting,’” as the Fourth Circuit “d[id] not know what the ALJ
intended when she used that phrase,” making it “difficult, if not

impossible, to evaluate whether restricting [the plaintiff] to a

‘non-production oriented work setting’ properly accounted for

[his] well-documented limitations in concentration, persistence,

and pace [(‘CPP’)].”    Perry, __ F. App’x at __, 2019 WL 1092627,

at *3.    In so doing, the Fourth Circuit specifically distinguished

its decision in Sizemore v. Berryhill, 878 F.3d 72 (4th Cir. 2017),

where it “found that an ALJ had adequately explained a residual

functional capacity assessment that restricted the claimant, in

part, to ‘non-production jobs,’” as “the ALJ in Sizemore provided

additional context, explaining that the claimant could perform

work only in a ‘low stress’ setting, without any ‘fast-paced work’

or ‘public contact,’ to account for moderate limitations in [CPP],”

which “descriptors helped to explain the restriction intended by

the ALJ, and allowed [the Fourth Circuit] to evaluate whether that

restriction adequately accounted for the claimant’s limitations.”

Perry, __ F. App’x at __, 2019 WL 1092627, at *3 n.1.         As in

Sizemore, and unlike in Perry, the ALJ here provided the necessary

“descriptors,” limiting Plaintiff to “a low stress, low production

environment with no rigid quota and occasional exposure to people”

(Tr. 26).     Accordingly, Perry does not justify remand in this

action.

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

                                  2
a de novo determination, which is in accord with the Magistrate

Judge’s report.     The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for a

Judgment Reversing or Modifying the Decision of the Commissioner

of Social Security, or Remanding the Cause for a Rehearing (Doc.

7) is DENIED, that Defendant’s Motion for Judgment on the Pleadings

(Doc. 9) is GRANTED, and that this action is DISMISSED WITH

PREJUDICE.

     A   Judgment     dismissing   this   action   will   be   entered

contemporaneously with this Order.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge

March 29, 2019




                                   3
